     Case 2:18-cv-01632-MVL-MBN Document 62-2 Filed 02/12/19 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


GULF RESTORATION NETWORK, et al., )
                                  )                  Civil Action No.: 18-cv-1632
      Plaintiffs,                 )
                  v.              )                  Judge: Mary Ann Vial Lemmon
                                  )
U.S. ENVIRONMENTAL                )                  Magistrate Judge: Michael North
PROTECTION AGENCY, et al.,        )
                                  )
      Defendants.                 )



                     DEFENDANTS’ REPLY IN SUPPORT OF
             MOTION FOR VOLUNTARY REMAND WITHOUT VACATUR



       In moving for voluntary remand without vacatur, Defendants the U.S. Environmental

Protection Agency (“EPA”), the EPA Administrator, and the Regional Administrator of EPA

Region 6 (“Defendants”) have sought to do the right thing – avoid further litigation that would

waste the resources of the Court and the parties and instead concede that further administrative

action is needed for the challenged approval. ECF No. 46-1 (“Motion for Remand”). Contrary to

Plaintiffs’ arguments in opposition, ECF No. 60 (“Pls. Opp.”), Defendants’ request is fully

supported by the applicable case law, as set forth in the Motion for Remand and further below.

And contrary to Plaintiffs’ arguments, Defendants have no improper or hidden motive here.

Defendants have appropriately decided not to defend the merits of the ESA claim on this agency

record, fully intend to consult under the Endangered Species Act (“ESA’) on any aspect of a new

decision on remand that has an effect on ESA-listed species, and further have reasonably asked

for remand without vacatur in the interim in order to avoid unnecessary disruption to the Clean

Water Act (“CWA”) permitting program of the State of Louisiana (“State”).

                                                1
     Case 2:18-cv-01632-MVL-MBN Document 62-2 Filed 02/12/19 Page 2 of 7



I.     Voluntary Remand Is Appropriate Because EPA Identifies a Substantial Concern
       With Its Original Decision And States An Intent to Reconsider and Perform
       Additional Process on Remand

       Plaintiffs’ arguments that Defendants’ request for voluntary remand is not supported by

the case law are without merit and contrary to the holdings of numerous courts. Pls. Opp. 2-9.

Plaintiffs first rely on cases involving private litigants, not judicial review of agency action, for

the proposition that the Court has an “unflagging obligation” to consider the merits. Pls. Opp. 2-

3. These cases have no application here. As the Fifth Circuit itself has held, courts may grant

voluntary remand of challenged agency actions without consideration of the merits and has

observed that doing so is consistent with the principle that “[e]mbedded in an agency’s power to

make a decision is its power to reconsider that decision.” ConocoPhillips Co. v. EPA, 612 F.3d

822, 832 (5th Cir. 2010) (voluntary remand without consideration of the merits). Cases involving

private parties do not involve this same consideration, nor the waste of public resources that

occurs from requiring an agency to defend the merits of a claim it does not wish to defend.

       Plaintiffs also wrongly argue that voluntary remand is appropriate only where the agency

concedes error or there is some intervening change in law or facts since the agency’s original

decision. Pls. Opp. at 4-9. Numerous cases state precisely the opposite, while also finding that

voluntary remand is appropriate as long as the agency in good faith identifies substantial

concerns with its original decision that warrant reexamination or further process. “An agency

need not confess error to obtain a voluntary remand but should at least ‘profess [its] intention to

reconsider, re-review, or modify the original agency decision that is the subject of the legal

challenge.’” Franciscan All., Inc. v. Price, No. 7:16-CV-00108-O, 2017 WL 3616652, at *3

(N.D. Tex. July 10, 2017) (quotation and citation omitted) (declining to consider plaintiff’s

motion for summary judgment and remanding without vacatur even though “[d]efendants have

not confessed error, identified new evidence, or cited any intervening events to support their
                                                   2
     Case 2:18-cv-01632-MVL-MBN Document 62-2 Filed 02/12/19 Page 3 of 7



remand request.”). See also, e.g., FBME Bank Ltd. v. Lew, 142 F. Supp. 3d 70, 73 (D.D.C. 2015)

(“[a]lthough FinCEN does not directly confess error, it recognizes that the Court has identified

serious ‘procedural concerns’ with the Final Rule . . . and it agrees that the ‘record . . . needs to

be supplemented . . . .’”); Albemarle Corp. v. United States, 931 F. Supp. 2d 1280, 1290 (Ct. Int'l

Trade 2013), as amended (Aug. 19, 2013) (“CCT’s third argument, that a remand is not

appropriate unless error is shown, is not a correct statement of the law. An agency need not

confess error to obtain a voluntary remand.”) (citations omitted); Limnia, Inc. v. U.S. Dep’t of

Energy, 857 F.3d 379, 387 (D.C. Cir. 2017) (“That is not to say that an agency need confess

error or impropriety in order to obtain a voluntary remand. But the agency ordinarily does at

least need to profess intention to reconsider, re-review, or modify the original agency decision

that is the subject of the legal challenge.”).

        Here, Defendants have identified a substantial concern with the challenged decision -- the

failure to engage in ESA consultation on the approval of the revised dissolved oxygen water

quality standard (“revised DO criteria”). Motion for Remand at 8. Defendants also have clearly

stated an intention to reconsider and potentially modify that decision following ESA consultation

on the effects of any proposed new approval action on remand as necessary. Id. at 8-9.

Defendants thus have sought voluntary remand on the basis of the same concern that Plaintiffs

themselves identify as a substantial deficiency warranting a judgment in their favor on the merits.

There is nothing “arbitrary or capricious,” as Plaintiffs allege, in Defendants seeking to

reconsider the approval on this same basis but without a determination on the merits. Pls. Opp.

at 1-2, 9. The entire premise of voluntary remand is that the agency seeks remand without a

determination on the merits, to conserve the resources of the Court and the parties including

EPA, which as a public agency is funded by the taxpayers. Plaintiffs effectively ask the Court to



                                                   3
        Case 2:18-cv-01632-MVL-MBN Document 62-2 Filed 02/12/19 Page 4 of 7



find that any agency request for voluntary remand without a confession of legal error per se is

arbitrary and capricious or made in bad faith and must be denied, which is contrary to the case

law.1

II.      EPA Intends To Engage in ESA Consultation for Any New Approval Action on
         Remand That Has An Effect on ESA-listed Species

         Plaintiffs seize on Defendants’ statements in their remand motion that EPA intends to

consult under the ESA on remand “as necessary” and accuse EPA of “evad[ing] an assurance

that it will consult.” Pls. Opp. at 3. Plaintiffs take this language out of context. As Defendants

have explained but Plaintiffs ignore, EPA may determine on remand that ESA consultation is not

required for the entire approval of the revised DO criteria, given that there are waterbody

subsegments to which the revised DO criteria apply but ESA-listed species are not present.

Motion for Remand at 11-14. In using the language “as necessary,” Defendants sought to capture

the fact that ESA consultation may not be required for every aspect of a new approval decision

on remand. Nevertheless, EPA fully intends to consult on those aspects of any new decision on

remand that have an effect on ESA-listed species when required by the ESA. Plaintiffs’



1
 Nor is Defendants’ request for voluntary remand untimely as Plaintiffs’ allege. Pls. Opp. at 9-
10. Defendants sought voluntary remand within a reasonable period (a little over five months)
after Plaintiffs amended their complaint to add their ESA claim and only one month after
Defendants filed their amended answer to the amended complaint. ECF Nos. 13 and 36.
Defendants’ motion also was filed only four days after the Court held the first scheduling
conference for the case and thus before any significant litigation steps had occurred. ECF No. 44.
Before filing the remand motion, EPA had to undertake an internal decision-making process and
consult with the State in light of the potential impact on its CWA program. EPA also had to
confirm with the U.S. Fish and Wildlife Service (“FWS”) that it would in fact be willing to
consult under the ESA during a voluntary remand, which EPA did. Motion for Remand at 8.
Plaintiffs identify no prejudice from the timing of Defendants’ motion and indeed they only
sought summary judgment after Defendants filed their motion. As explained in Defendants’
motion, no hard and fast rules apply here and Defendants acted reasonably in the circumstances.
Remand Motion at 9-10.



                                                  4
       Case 2:18-cv-01632-MVL-MBN Document 62-2 Filed 02/12/19 Page 5 of 7



speculation that EPA will not consult is unwarranted. EPA is not seeking remand to end up back

in court in the same position it finds itself in today. Indeed, EPA has confirmed with FWS that it

will consult if the Court remands the challenged action. Motion for Remand at 8.

        In addition, while EPA intends to consult on appropriate aspects of a new approval

decision on remand, EPA cannot prejudge now what action it will take on remand following

reconsideration or what effect that action might have on ESA-listed species. As Defendants

noted in their opposition to Plaintiffs’ motion for summary judgment, whether ESA consultation

is triggered by a proposed action is a determination for EPA to make in the first instance.2

Whether ESA consultation is triggered thus depends on the proposed action. Plaintiffs seem to

presume that EPA will approve the current revised DO criteria on remand and that ESA

consultation therefore will be required. As stated below, there is a serious possibility that EPA

will approve the revised DO criteria upon remand and reconsideration, but EPA also could

decide to disapprove the revised DO criteria for some or all of the waters in question on CWA

grounds, which would not require ESA consultation. If EPA were to unqualifiedly commit to

consult under the ESA, EPA arguably would commit the agency to a particular course of action

on remand and pre-determine ahead-of-time and without a full record what the effect of that

future action might be. That would not represent true reconsideration and therefore would be

contrary to the purpose of a voluntary remand.

III.    Plaintiffs Do Not Undermine Defendants’ Request for Remand Without Vacatur.

        In their remand motion and in their opposition to Plaintiffs’ motion for summary

judgment, Defendants have explained in detail why remand without vacatur is the appropriate


2
 The ESA directs the agency taking an action to determine whether listed species may be
affected by an action. See Ctr. for Biological Diversity v. EPA, 861 F.3d 174, 189, n.13 (D.C.
Cir. 2017) (declining to conclude for the agency that its action had an effect that triggered ESA
Section 7(a)(2) consultation).
                                                 5
     Case 2:18-cv-01632-MVL-MBN Document 62-2 Filed 02/12/19 Page 6 of 7



remedy in this case regardless of whether the Court grants Defendants’ remand motion or

Plaintiffs’ motion for summary judgment. Defendants will not repeat all of those arguments here,

but will make two limited points.

       First, as Defendants have explained, there is a serious possibility that EPA could approve

the revised DO criteria and waterbody boundaries on remand, following re-examination of the

issues and ESA consultation on any effects of the proposed action on listed species. Motion for

Remand at 11-14; ECF No. 59 (“Defs. Opp. to Summary Judgment”) at 4-5. As in their motion

for summary judgment, Plaintiffs do not dispute this factual point, and again resort to a patently

erroneous argument that “EPA cannot substantiate its June 3, 2016, decision not to consult with

[FWS] before approving the revised criteria.” Pls. Opp. at 12. As Defendants explained in their

opposition to Plaintiffs’ motion, the test plainly is not whether the agency could substantiate its

decision if it made the same alleged errors on remand, or remand without vacatur could never

occur. Indeed, courts routinely remand without vacatur where the agency likely will perform

substantial additional analyses or procedures on remand as necessary to substantiate or correct

the agency’s original decision. See Defs. Opp. to Summary Judgment at 6-7.

       Second, Plaintiffs again have not offered any evidence rebutting the State’s

concerns about the disruption to its CWA permitting program that would occur from vacatur. As

the State explained in its declaration, the revised waterbody boundaries approved in the

challenged decision are used in over 1,000 state permits applying water quality standards other

than the revised DO criteria. See Motion for Remand at 14-15. Seeking to distract from the

State’s substantial concern, Plaintiffs attempt to paint EPA’s motion as just a self-serving

evasion directed at avoiding a decision on the merits. Contrary to these baseless insinuations,

EPA has chosen the course of seeking remand without vacatur after consulting with the State and



                                                  6
     Case 2:18-cv-01632-MVL-MBN Document 62-2 Filed 02/12/19 Page 7 of 7



based on the State’s concerns about vacatur of the revised waterbody boundaries. Vacatur could

cause significant harm to the State’s program and its permittees, not EPA. And regardless of

whether the Court reaches the merits of the ESA claim, vacatur is not the appropriate remedy

here given the impact on the State.

                                        CONCLUSION

       The Court should remand without vacatur for further appropriate action by EPA

including any required ESA consultation and reconsideration of the other issues raised in

Plaintiffs’ complaint. This remedy will allow EPA to correct any errors in the process without

harm to Plaintiffs and without disruption to the State’s CWA permitting program and its

permittees.

Dated: February 12, 2019                            Respectfully submitted,


                                                    PETER G. STRASSER
                                                    UNITED STATES ATTORNEY
                                                    Assistant United States Attorney
                                                    650 Poydras Street, Suite 1600
                                                    New Orleans, Louisiana 70130
                                                    Telephone: (504) 680-3155
                                                    Fax: (504) 680-3174

                                                    /s/ Clifford E. Stevens, Jr.
                                                    CLIFFORD E. STEVENS, JR.
                                                    Trial Attorney
                                                    Wildlife & Marine Resources Section
                                                    MEGHAN E. GREENFIELD
                                                    Trial Attorney
                                                    Environmental Defense Section
                                                    Environment & Natural Resources Division
                                                    U.S. Department of Justice
                                                    P.O. Box 7611
                                                    Washington, D.C. 20004-7611
                                                    Tel: (202) 514-2795
                                                    Fax: (202) 514-8865
                                                    Meghan.Greenfield@usdoj.gov
                                                    Clifford.stevens@usdoj.gov

                                                7
